Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group II, claims 12-17 in the reply filed on 01/13/21 is acknowledged.
Claims 1-11 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al.  (US PG pub. 2009/0050170A1) in view of Tseng et al. (USP 6,442,839B1) and further in view of Petkoska et al. (WO 2016/176485), Darko et al. (Thermochimica Acta 617 (2015) 21-27) and Wei et al. (US PG pub. 2012/0009285 A1); as evidenced by Abbas et al. (International journal of medical science and clinical inventions 4(8): 3173-3177, 2017), Girona et al. (Textron, Girona 34, safflower oil high in linoleic acid, pages 1-2, 11/2007) and Dragana et al. (Food Chemistry 166 (2015) 407-413).
	Moore et al. discloses saving solutions for electric shaving devices, see title. 

Moore et al. teaches application of the solution before shaving wherein the solution helps in softening the hair and may be easier to cut hair as the blades of the shaver get lubricated by the oils in the solutions, see [0022]. The reference teaches that the shaving solution comprises the biological oils such as coconut oil, safflower oil, rapeseed oil, vegetable oil and combinations thereof, see claim 15. The reference teaches Andis clipper oil which is known to comprise 4oz of petroleum distillate, however it is not used in the composition, see [0033].(thus the reference makes it evident that shaving oil comprising petroleum distillate is known in the art). 
While Moore et al. is silent as to how much fatty acid in contained in coconut oil, as evidenced by Abbas et al., teaches coconut oil comprises lauric acid wherein it is taught that lauric acid is the most active ingredient in coconut oil and is composed of over 52% of the total 92% of saturated fats in coconut oil which helps in healing and possesses microbecidal activity. (Thus coconut oil as taught by Moore et al. not only does provide lubricity, it also provides antimicrobial effects to the solution). While Moore et al. is silent with respect to linoleic acid in safflower seed oil, as evidenced by Girone Textron article, safflower oil comprises up to 80% of linoleic acid, see 4th paragraph and title. Thus one of ordinary skill would include at least 60% of linoleic acid as evidenced by Girone et al. which teaches that safflower oil can comprise linoleic in an amount of up to 80% in safflower oil.

Moore et al. also do not teach use of a berry seed oil (raspberry seed oil), and its components, such as oleic, linoleic and alpha-linoleic acids, tocopherol, ellagic acid and carotenoids.
Tseng et al. discloses shaving system, see title. Tseng et al. teaches use of mineral oil and methyl salicylate. Tseng et al. teaches that a shaving aid is a substance that enhances shaving performance, improve shaving comfort (e.g., by lubricating the skin, improve shaving efficiency, condition the beard, or condition the skin. Examples of shaving aids include beard hair softeners; oils such as silicone oil and mineral oil; substances that enhance the healing or stop the bleeding of the skin; essential oils such as menthol, eugenol, eucalyptol, safrol, and methyl salicylate, see column 3, line 50-63.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized mineral oil and methyl salicylate into the shaving oil of Moore et al. One of ordinary skill would have been motivated to do so because Moore et al. teaches importance of solution that helps in softening the hair and may be easier to cut hair as the blades of the shaver get lubricated by the oils in the solutions and Tseng et al. teaches that shaving aids like mineral oil and methyl salicylate help in improving shaving comfort and improve shaving efficiency. Since Moore et al. desire a lubricating oil and suggest that petroleum distillate was used to lubricate razor,  it would have been obvious to one of  ordinary skill to have utilized mineral oil as a lubricant as taught by Tsang et al. which teaches them as shaving aids along with methyl salicylates.

Petkoska et al. teaches that raspberry seed oil compositions have anti-inflammatory activity and are used in after shaving preparations, see title, abstract, [00334], [00332] and [0009].
Darko et al. teaches thermal stability of raspberry oil extract and further teaches that rapeseed oils comprise oleic acid 11.55%, linoleic 55.29% and linolenic acid 27.8%w/w, see section 2.1 on page 22. Darko et al. teaches that berry seed oil have health benefits due to their high content of polyunsaturated fatty acids and antioxidants. Significant amounts of alpha-linolenic acid, tocopherols, polyphenols and carotenoids were found in raspberry seed oils. Based on the anti-inflammatory activity, raspberry seed oil was incorporated in cosmetics and pharmaceutical products for prevention of rash, eczema and skin lesions, see column 2, second paragraph.   
As evidenced by Dragana et al. raspberry seed oil comprises antioxidant such as ellagic acid, see introduction, second paragraph, lines 1-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized raspberry seed oil into the shaving solutions of Moore et al. comprising coconut oil and safflower oil. One of ordinary skill would have been motivated to do so because Petkoska et al. teaches use of raspberry seed oil as an inflammatory agent used in shaving preparations and Darko et al. teaches that raspberry seed oil comprises polyunsaturated fatty acids, polyphenols and 
The references discussed above do not teach first, second, third or fourth phase.
Wei et al. teaches personal care compositions wherein the composition can be shaving aids, see [0027]. The references use of skin benefit phase which is a hydrophobic phase which can comprise oils such as safflower oil, vegetable oils, coconut oil , derivatized coconut oil and mineral oil (benefit agent),  see [0063], claims 15 and 35. Wei teaches a personal care system comprising first and second phase with second phase comprising benefit agent, see abstract. 
The reference thus teaches various phases and depending upon the hydrophilic or hydrophobic nature of the components or depending upon different degree of hydrophilicity or hydrophobicity of each components such as safflower oil, seed oil, coconut oil or methyl salicylate or mineral oil (petroleum distillate) and further based on the mixing sequences, it would be obvious for the components taught by the above references to be in the first, second or third phase.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al.  (US PG pub. 2009/0050170A1) in view of Tseng et al. (USP 6,442,839B1) and further in view of Petkoska et al. (WO 2016/176485), Darko et al. (Thermochimica Acta 617 (2015) 21-27), Wei et al. (US PG pub. 2012/0009285 A1) and Shipley et al. (The treasures of Tahiti, NAHA, posted on September 24, 2018, pages 1-6); as evidenced by Abbas et al. (International journal of medical science and clinical inventions 4(8): 3173-3177, 2017), Girona et al. (Textron, Girona 34, safflower oil high in linoleic acid, pages 1-2, 11/2007) and Dragana et al. (Food Chemistry 166 (2015) 407-413).
The references discussed above do not teach use of monoi oil in the composition. 
Shipley et al. teaches use of monoi oil as skin moisturizer, see abstract. The reference teaches how to make a monoi oil by using coconut oil and fragrant buds of tiare flowers on page 2/6. This monoi oil along with essential oils provides soothing and hydrating effect on face, see page 3/6, first line.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized monoi oil into the composition of Moore et al. One of ordinary skill would have been motivated to do so because Moore desires a lubricating and softening shaving solution comprising coconut oil and Shipley et al. teaches use of monoi oil which is in coconut oil, as a skin moisturizer. Thus the expected result will be a lubricating shaving solution with moisturizing properties motivated by the teachings of Shipley et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612